— Order, Supreme Court, New York County, entered January 14, *5171975, denying defendant’s motion to dismiss the complaint on all proffered grounds except the claim of lack of personal jurisdiction (which issue was referred to a Special Referee to hear and report), unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. On the record before us, Special Term was justified in refusing to dismiss the complaint on the ground of forum non conveniens; or for failure to join the now adult son of the parties in the action (Schneider v Schneider, 17 NY2d 123; Forman v Forman, 17 NY2d 274.) Concur — Markewich, J. P., Kupferman, Murphy, Lupiano and Nunez, JJ.